DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-6, 8-10, 13-14, 16, and 18 are pending.  Claim 9 was amended and claim 15 was canceled in the Reply filed 3/7/2022. Claims 1, 9, 13, 14, 18 are independent claims. Claims 1, 3-6, 8, 10, and 13-14 are withdrawn. Claims 9 and 16 have been identified as allowable.  Claims 9, 16, and 18 are presently considered.

Election/Restriction and Prosecution History
Applicant’s original election of Group I (Original claims 1-10 and 14-16) and the species of Chem. 21 of claim 9 in the reply filed on 6/7/2019 was previously acknowledged and treated as an election without traverse (MPEP § 818.01(a)).  
Chem. 21 read upon claims 1-6, 8-10, and 16 as pending on 6/7/2019 (see, e.g., Discussion in action mailed 8/30/2019), and Chem. 21 was subsequently deemed free of the prior art in the Action mailed 8/30/2019. Per MPEP § 803.02(III) examination was extended in the Action mailed 8/30/2019 to the non-elected species of Chem. 33, which was deemed obvious (see Prosecution history summary provided in Action mailed 10/07/2021 at 2-5; see, e.g., Action mailed 8/30/2019; see, e.g., Final mailed 1/30/2020; see, e.g., Final mailed 9/24/2020; see, e.g., Final mailed 3/23/2021).  In the Reply filed 8/23/2021, Applicant amended all claims to exclude the non-elected species of Chem. 33, and examination proceeded to the non-elected species of Chem. 50, reading upon then-filed claims 9 and 15, and that species was subsequently deemed obvious (see, e.g., Action mailed 10/07/2021).  In the Reply filed 3/07/2022, Applicant amended the claims to exclude the non-elected species of Chem. 50, and therefore examination has been extended to another non-elected species. Per MPEP § 803.02(III), examination proceeded to the non-elected species of Chem. 22.
Following extensive search and examination, Chem. 22 was deemed free of the prior art.  Per MPEP § 803.02(III), examination was then extended to Chem. 23, Chem. 24, Chem. 25, Chem. 26, Chem. 27, Chem. 28, Chem. 29, Chem. 30, Chem. 34, Chem. 35, Chem. 36, Chem. 37, Chem. 38, Chem. 39, Chem. 40, Chem. 41, Chem. 42, Chem. 43, Chem. 44, Chem. 48, which were all deemed free of the prior art, along with Chem. 21 and Chem. 22.  
Per MPEP § 803.02(III), examination was then extended to the non-elected species of Chem. 47 as recited at instant claim 18.  Following extensive search and examination, the non-elected species of Chem. 47 was deemed obvious in view of the prior art as applied below.  
Per MPEP § 803.02(III), 
...If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species.
Accordingly, examination has not been extended to any other species (or subgenera or genera) at this time unless explicitly identified above (see, e.g., MPEP § 803.02(III)).  Accordingly, claims that fail to read upon the non-elected species of Chem. 47 are presently withdrawn.
	Chem. 47 is understood to read upon instant claim 18, but to be excluded from the scope of amended claims 1, 3-6, 8-10, 13, and 16 because, as now amended, claim 1 excludes all species that comprise a pre-linker and do not comprise a post-linker, including instant Chem. 47.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2019.
Claims 1, 3-6, 8, 10, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2019.
Accordingly, claims 9, 16, and 18 are presently considered.

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Group I (Original claims 1-10 and 14-16) currently recites multiple independent claims, including at least instant claims 1, 9, 14, and 18.  Independent Claim 18 is directed to a list of species including the non-elected species of Chem. 47, which has the following structure:

    PNG
    media_image1.png
    402
    605
    media_image1.png
    Greyscale

The previously applicable claim interpretation for claim 1 has been set forth in previous actions, and is pertinent to the instant claim interpretation.  In brief, the branched linker of formula Chem. 11 (see Spec. and instant claim 1) is understood to correspond to N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (CAS No. 346694-76-6).  The term “linker” has been given the broadest reasonable interpretation in view of the GLP-1 arts (specifically in view of the GLP-1 arts associated with the instant Applicant of Novo Nordisk A/S); a “linker” is reasonably understood to be any “linker” defined or recognized in the GLP-1 arts, including in view of WO2005/027978A2 (filed by Novo Nordisk A/S); therefore, a “linker” is reasonably understood to encompass “a chemical group” that links two components (see, e.g., WO’978 at 3 at lines 15-15, identifying linker “Y”), including wherein the “linker” may be a chemical bond (see, e.g., WO’978 at 11 at lines 8-11, noting that linker “Y” may be -(CH2)s- wherein s is 0).
For ease of reference, the Example numbers provided in the original disclosure correspond to the “Chem” numbers and SEQ ID NOs as follows:

    PNG
    media_image2.png
    44
    400
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    44
    400
    media_image2.png
    Greyscale

	Additional teachings and notes are set forth in the rejections below.

Withdrawn Rejections
The rejection of claims 9 and 15 under 35 U.S.C. 103 as being unpatentable over WO 2005/027978 A2 (March 31, 2005; cited in IDS filed 5/26/2017 as cite No. 1) in view of Fischer et al. (Molecules, vol. 19:6952-6974 (May 27, 2014); cited in previous action), Pratesi et al. (J. Med. Chem., vol. 53:432-440 (2010); cited in previous action), and in view of WO 2009/030771 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 2) is withdrawn in view of the cancellation of claim 15 and the amendment of claim 9 to exclude the species of Chem. 50 in the Reply filed 3/07/2022.  

New Rejection Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/027978 A2 (March 31, 2005; cited in IDS filed 5/26/2017 as cite No. 1) in view of WO 2009/030738 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 1), Fischer et al. (Molecules, vol. 19:6952-6974 (May 27, 2014); hereafter “Fischer”; cited in previous action), Pratesi et al. (J. Med. Chem., vol. 53:432-440 (2010); hereafter “Pratesi”; cited in previous action), and in view of WO 2009/030771 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 2).
Claim interpretation: Applicable claim interpretation has been set forth above in a separate section and that discussion is incorporated herein.  Additional claim interpretations are provided below.  The instant rejection addresses the non-elected species of Chem. 47.
Regarding instant claim 18 and instant Chem. 47, WO2005027978 A2 pertains to novel GLP-1 Derivatives (see, e.g., WO’978 at abs) and generally discloses the genera of 
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[GLP-1 Derivative]
as formula (III) (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20):

    PNG
    media_image3.png
    76
    568
    media_image3.png
    Greyscale

WO’978 reduces to practice examples of a branched linker conjugating two protracting moieties to a therapeutic protein via a single Lysine (see, e.g., WO’978 at 23 at final structure, 24 at 1st structure). Therefore, the general concept of conjugating two protracting moieties (i.e., albumin-binding moieties) to a therapeutic protein, such as a GLP-1 derivative, via a single amino acid such as Lysine was known in the art circa 2005 (id.).  
	The prior art of WO’978 differs from the instant claims as follows: WO’978 does not explicitly disclose instant Chem. 47 as a species of Formula (III).  
	However, each component of Chem. 47 was known and Chem. 47 arises from combining each known component in the exact manner suggested by WO’978 as discussed below.  Therefore,  arriving at instant Chem. 47 in view of the guidance provided by the prior art would be obvious, routine, and yield nothing more than predicted and expected results.  Specifically, WO’978 generally discloses the genera of 
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[GLP-1 Derivative]
as formula (III) (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20), and it would have been obvious to one of ordinary skill in the art to combine prior art elements according to the known genus of WO’978 to arrive at the instantly claimed invention.
Regarding the [GLP-1 Derivative] and the sequence of the GLP-1 derivative of Chem. 47 (e.g., instant SEQ ID NO: 2), WO’978 explicitly provides guidance, motivation, and a teaching directing artisans to use GLP-1 derivatives as the “therapeutic protein” in formula (III) (see, e.g., WO’978 at title, 1 at lines 1-5, 4 at lines 30-35, 6 at lines 5-10, 18 at line 16 to page 20 at line 9, 23 at lines 5-20, and 24 at lines 1-20).  Therefore, an artisan would readily appreciate that the prior art Formula (III) was applicable to art-recognized GLP-1 derivatives. WO‘738 is cited herein as pertaining to modified GLP-1 derivatives for use in the treatment of diabetes (see, e.g., WO’738 at abs).  Specifically, WO’738 discloses additional prior art GLP-1 derivatives suitable for conjugation to albumin binding moieties (see, e.g., WO’738 at abs), including [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) (see, e.g., WO’738 at Example 7 at 99).  WO’738 provides explicit guidance directing an artisan to modify [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) at Lys37 by conjugating Lys37 to an albumin-binding moiety via a linker (id.).  Notably, [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) is identical to instant SEQ ID NO: 2 (compare id. with instant SEQ ID NO: 2, showing 100% sequence identity).  Accordingly, instant SEQ ID NO: 2 is not a point of novelty, but is instead a prior art element, namely an art-recognized GLP-1 derivative suitable for use in treatment of diabetes and suitable for conjugation at Lys37 to an albumin-binding moiety. 
Regarding the instant pre-linker moiety, and [Linker Y] and [Spacer B] of Formula (III) of WO’978,  WO’978 explicitly discloses that portion B of Formula (III) is a hydrophilic spacer “B” having the formula -(CH2)ID[(CH2)nE]m(CH2)p-Qp , wherein I is one, D is -O-, n is two, E is -O-, p is two, m is one, and q is 0 to 5 (e.g., 3), wherein Q is “Z-(CH2)ID[(CH2)nG]m-(CH2)p”, wherein Z is -NHC(O)-, which yields the linker structure of (CH2)-O-(CH2)2-O-(CH2)2-[NH(CO)- (CH2)-O-(CH2)2-O-(CH2)2]3-(CH2)-O-(CH2)2-O-(CH2)2, which may be shown graphically as: 

    PNG
    media_image4.png
    75
    558
    media_image4.png
    Greyscale

(see, e.g., WO’978 at claim 7 on 109-110, wherein “q” is 3).  The [Linker Y] may be a chemical group linking spacer B with the therapeutic agent (see, e.g., WO’978 at claim 7 on 109-110, page 4 at lines 1-20), which is reasonably understood to encompass a -C(O)- moiety (see, e.g., WO’978 at 11 at lines 8-11).  Accordingly, the instant “pre-linker” moiety in instant Chem. 47 is a prior art element taught by WO’978 explicitly for use to form a linkage between a lysine of a GLP-1 derivative and a [Albumin binding Moiety]2-[Linker W”] moiety (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20).
Regarding the branched linker [Linker W”], WO’978 teaches that the [Linker W”] may be selected from among any “chemical group” that is capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20), and reasonably identifies that [Linker W”] may vary from a single carbon group (see, e.g., WO’978 at 11 at 15-20, noting that s may be 0) to much larger lysine derivatives (see, e.g., WO’978 at 13 at lines 1-5).  Accordingly, an artisan would readily appreciate that [Linker W”] could be selected from any trifunctional linker known in the prior art that was capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20) to predictably yield a compound as taught by the prior art.  Accordingly, an artisan would appreciate that [Linker W”] could be replaced or substituted by equivalent branched linkers known in the art while predictably and expectedly maintaining the benefits conveyed by the albumin-binding moieties.  Fischer and Pratesi are cited herein to establish that the linker of 
    PNG
    media_image5.png
    76
    113
    media_image5.png
    Greyscale
1 was known in the prior art and previously utilized as a branched linker for conjugating biochemical moieties (see, e.g., Fischer at abs, Fig. 1 on 6956, scheme 2 on 6957; see also Fischer at 6956 at final paragraph, identifying that the branching linker is made using N,N-bis(N'-Fmoc-3-aminopropyl)-glycine, which is also known as “APG”; see Pratesi at title, abs, 437 at col II at final ¶, Scheme 1 on 433).  Fischer and Pratesi identify that the prior art linker of N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (a.k.a., N,N-Bis[3-(Fmoc-amino)propyl]glycine) was commercially available (see, e.g., Fischer at 6965 at 1st partial ¶; see Pratesi at 437 at col II at final ¶, Scheme 1 on 433, identifying compound 2a as commercially purchased).  Accordingly, Fischer and Pratesi establish that N,N-bis(N'-Fmoc-3-aminopropyl)-glycine was commercially available (see, e.g., Fischer at 6965 at 1st partial ¶, Pratesi at 437 at col II at final ¶), previously utilized to create a branched linkage having the same structure as instant Chem. 11 in instant Chem. 47 (compare instant Chem. 11 with Fischer at Fig. 1 on 6956, scheme 2 on 6957; or with Pratesi at Scheme 1 on 433).  Therefore, in view of Fischer and Pratesi, an artisan would reasonably appreciate that instant Chem. 11 is a prior art element derived from a commercially available compound utilized in highly varied applications requiring a trifunctional branched linker, and reasonably inferred to be suitable for any application requiring a branched linker.  Therefore, in view of WO’978, Fischer and Pratesi, an artisan would readily appreciate that N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (APG) could be utilized in the place of a trifunctional linker [Linker W”], which would predictably yield a branched linkage of form 
    PNG
    media_image5.png
    76
    113
    media_image5.png
    Greyscale
, suitable for “linking B with A and A’” exactly as required by the primary reference (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).
Regarding the [Albumin binding Moiety]2 of Formula (III) of WO’978, WO’978 informs artisans that portions “A” and “A’” of formula (III) are “albumin binding” moieties (see, e.g., WO’978 at 10 at lines 15-35), and that the term refers generally to albumin binding moieties that non-covalently bind albumin (see, e.g., WO’978 at 17 at lines 5-35).  Accordingly, an artisan in view of the primary reference would readily appreciate that the [Albumin-binding moiety] could be selected from any albumin binding moiety known in the prior art that was art-recognized as capable of “non-covalently binding albumin” in the manner described by WO’978 (see, e.g., WO’978 at 17 at lines 5-35).  Here, the specific [Albumin-binding moiety] present in the species of instant Chem. 47 is understood to be 
    PNG
    media_image6.png
    227
    286
    media_image6.png
    Greyscale
, which is an art-recognized as an albumin-binding moiety suitable for use with GLP-1 derivatives as described herein.  Specifically, WO2009/030771A1 pertains to GLP-1 derivatives modified at a lysine residue with an “A-B-C-D” moiety that is understood to yield compounds having “high affinity of binding to albumin” (see, e.g., WO’771 at abs).  Accordingly, an artisan would reasonably infer that the “A-B-C-D” moiety increased albumin binding and was therefore an albumin binding moiety as referred to by the primary reference or otherwise a linker-albumin binding moiety that could be desirably used in place of another albumin binding moiety (see, e.g.,WO’771 at abs, 2 at lines 4-6, 11 at lines 5-35, 21-22 at bridging ¶, 38 at lines 4-15).  WO’771 identifies that one such albumin-binding moiety (i.e., protracting moiety) of form A-B-C-D is:

    PNG
    media_image7.png
    54
    598
    media_image7.png
    Greyscale
 (see, e.g., WO’771 at 72 at #40 at lines 4-10).  
Accordingly, instant Chem. 47 flows from the teachings of the prior art, namely by simply substituting a known and art-recognized GLP-1 derivative of WO’738, the albumin binding moiety of WO’771, the trifunctional linker of Fischer and Pratesi, and each of the [Spacer B], [Linker Y], and [GLP-1 Derivatives] of WO’978 into formula (III) of WO’978:
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[GLP-1 Derivative]
(see, e.g., WO’978 at claim 7 on 109-110, page 3 at lines 1-15, 4 at lines 1-20; compare instant Chem. 47 with WO’978 at Formula (V) at pages 19-20), an artisan would predictably and expectedly arrive at a subgenera of compounds including instant Chem. 47.  Specifically, instant Chem. 47 is the application of formula (III) of WO’978 as follows:

    PNG
    media_image8.png
    491
    886
    media_image8.png
    Greyscale

Accordingly, a remaining issue is how [Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y] would be conjugated to the [GLP-1 derivative].  This is addressed by the primary reference.  Specifically, WO’978 discusses general synthetic methods for making compounds of formula (III) (see, e.g., WO’978 at #7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20) at pages 61-62 (see, e.g., WO’978 at 61 at lines 28 to page 62 at line 25), and explicitly teaches the attachment of such moieties onto the sidechain of lysine residues (see, e.g., WO’978 at 62 at lines 17-25), and exemplifies such conjugation in multiple examples (see, e.g., id.; see also id. at Example 1 at 65, Example 2 at 66, Example 3 at 67, Example 4 at 68, Example 8 and Example 9 on 69-70, etc., etc.), and expressly identifies conjugation to the epsilon amino acid group of Lysine (id. at 71 at lines 1-9).  Accordingly, conjugation of a known linker attaching two known albumin-binding moieties to a known GLP-1 derivative via a known conjugation route involving the epsilon amino acid group of a Lysine in the known GLP-1 derivative is not a point of novelty.  
	A final remaining issue is predictability of such compounds. Regarding predicted and expected utility of such compounds in view of the prior art, WO’978 teaches and discloses that the general use of GLP-1 analogue derivatives were known and appreciated in the prior art, and specifically identifies that such compounds could be combined with pharmaceutically acceptable excipients and be utilized in pharmaceutical compositions (see, e.g., WO’978 at 42 at lines 20-36, 57 at lines 7-35, 143 at #73); and informs artisans that such compounds could be utilized in methods of treating diabetes (see, e.g., WO’978 at 42 at lines 20-36, 43 at lines 1-14, 57 at lines 24-35, 143 at #74).  Accordingly, in view of known compounds having known utility, and guidance regarding methods of treating diabetes, it was well-within the ordinary skill in the art to ascertain a “therapeutically effective amount” required to achieve the disclosed goal of treating diabetes (see id).  In sum, such compounds had clear expected and predicted properties and utilities in view of the prior art.
In summary, instant Chem. 47 is understood to merely be the predicted and expected result of combining prior art elements according to the methods and Formula (III) as disclosed by the primary reference: 
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[GLP-1 derivative]
 (see, e.g., WO’978 at #7 on 109-110; see, also, WO’978 at 3 at lines 1-15, 4 at lines 1-20), wherein such combination would predictably and expectedly yield a modified GLP-1 derivative suitable for use in the treatment of diabetes (see, e.g., WO’978 at 42 at lines 20-36, 43 at lines 1-14, 57 at lines 7-35, 143 at #73 and #74; see, e.g., MPEP § 2144.06(II)).  "[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007).  Similarly, here, Chem. 47 is the arrangement of old elements according to an old design, and the combination yields only the expected results.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention of instant Chem. 47 is the combination of prior art elements (i.e., known GLP-1 analogues, known trifunctional linkers, known albumin-binding moieties, known linker moieties), arranged and combined according to known methods (i.e., Formula (III) of WO’978) to yield predictable results, namely the production of a modified GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and expected to be useable in pharmaceutical methods for treating diabetes; furthermore each prior art element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A), (G)).  Second, the claimed invention of instant Chem. 47 is the simple substitution of art-recognized equivalent [Albumin binding Moieties], trifunctional [Linker W”], and a [GLP-1 derivative] into the prior art formula of [Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[GLP-1 derivative] as taught and suggested by the primary reference to predictably and expectedly yield modified GLP-1 analogues comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and expected to be useable in pharmaceutical methods for treating diabetes (see, e.g., MPEP § 2143(I)(A), (G); MPEP § 2144.06(II)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), for all that is disclosed or fairly suggested (see, e.g., MPEP § 2123(I)-(II)), which would include all members of the genus of compounds of form [Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide].  Furthermore, ss noted by the court, it is well-within the ordinary skill in the art to combine known components in a known manner because "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." (see, e.g., Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945), at 335).  Accordingly, it is well-within the ordinary skill in the art to combine known components according to a known arrangement, in order to predictably yield the expected compounds identified by the prior art, wherein such compounds are reasonably expected and predicted to be suitable for use in the exact methods identified by the prior art for such compounds. 
	Accordingly, claim 18 is rejected as obvious in view of the prior art.

Response to Arguments
Applicant’s arguments with respect to claims 9 and 15 have been considered but are substantially rendered moot because the new ground of rejection does not apply to claim 9 or 15, or any teaching or matter specifically challenged in the arguments regarding Chem. 50.
In the Reply filed 3/07/2022, Applicant did not specifically address claim 18, instant Chem. 47, or any reference of record as it applied to Chem. 47.  Accordingly, to the extent that the rejection continues to rely on WO 2005/027978 A2, WO 2009/030738 A1, Fischer et al., Pratesi et al., and WO 2009/030771 A1, all arguments pertaining to these references and common features present in the non-elected species of Chem. 47 remain pertinent and are therefore incorporated herein. 
Accordingly, all applicable arguments have been fully considered, but claim 18 is presently rejected. 

Allowable Subject Matter
Claims 9 and 16 are allowed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The pertinent prior art of Tanada et al. (J. Org. Chem., vol. 71:125-134 (online Nov. 25, 2005); hereafter “Tanada”; cited in previous action); WO 2004/101739 A2 (Nov. 25, 2004; cited in previous action); US 2013/0116173A1 (May 9, 2013; cited in previous action); and Bambino et al. (Synthesis of a Symmetrically Branched Template for Parallel α-Helix Dimers, Tetrahedron Letters, Vol. 35(26):4619-4622 (1994); hereafter “Bambino”; cited in previous action) were each discussed in the previous action, and those discussions are incorporated herein.  

Conclusion
Claim 18 is rejected.  Claims 9 and 16 are allowable.  Claims 1, 3-6, 8, 10, and 13-14 are currently withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that this trifunctional linker is referred to as “Chem. 11” in the instant specification.